—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), entered June 3, 1997, which granted the motion of the defendant Associated Property Services, Inc., for, inter alia, summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint insofar *763as asserted against the defendant Associated Property Services, Inc. (hereinafter Associated) because, as a matter of law, Associated owed no duty of care to the plaintiff (see, Eaves Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220, 226-227; cf., Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 584).
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.